Mr. Justice Boggs delivered the opinion of the Court. This case was submitted to us at our May term, 1893. We had previously held in the case of Tuttle v. Rational Bank of the Republic, 48 App. 481, that section 2 of the constitution of the State of Kansas recited in the declaration in the case at bar was self-executing, and that it created a liability against a stockholder in the corporations of that State in favor of a creditor of the corporation which was enforceable in an action of assumpsit in the courts of Illinois in the event that the corporation became insolvent or had been dissolved leaving debts unpaid. The Supreme Court of Illinois on the 19th day of June, 1893, and while the case at bar was under advisement in this court, rendered an opinion in the case of Fowler et al. v. Lamson et al., 143 Ill. 472, which counsel for the appellee interpreted as in effect overruling our holding in the Tuttle case. An appeal which was prosecuted to the Supreme Court from our decision in the Tuttle case was then pending. We permitted counsel in the present case to file additional briefs and arguments and reserved decision until further advised by the disposition made of the Tuttle case by the Supreme Court. The opinion of that court in that case has now been filed. Tuttle v. Rational Bank of Republic (not yet reported). It affirms our ruling and distinguishes the Tuttle case from that of Ford et al. v. Lamson, supra, and distinctly holds that the provision of the constitution of the State of Kansas recited in the declaration in the case at bar is self-executing, and creates a liability against a stockholder in the corporations of that State in favor of a creditor of the corporation which may be enforced in this State by the appropriate common law remedy. It is not doubted that assumpsit is the appropriate remedy. The motion of the appellee to dismiss the cause upon the ground that the remedy was in equity ought have been overruled by. the Circuit Court. Because of the error in respect of this ruling of the Circuit Court, the judgment of that court must be and is reversed and the cause remanded for further proceeding consistent with the views here expressed.